Title: To George Washington from Edmund Randolph, 13 October 1794
From: Randolph, Edmund
To: Washington, George


        
          Sir
          PhiladelphiaOctober 13. 1794 ½ past 9 o’clock a.m.
        
        In concurrence with general Knox, I have the honor of submitting to you the notes for the different communications to congress. My object has been, merely to give the summary idea, without contemplating precise language in any respect. As soon as you shall have signified your sense upon the matter, the form and dress can be easily thrown over it.
        The William Penn and Caroline have arrived from London; but bring no intelligence, so late as that, which we have already received. Two letters from Mr Jay, of the 8th and 9th of August contain but a few words. In the former of them, he says that his present prospects are not discouraging, and that Lord Grenville had promised to write to the government at Halifax to prevent any thing improper taking place there with respect to one of our Indiamen, which was captured and sent in thither. In the latter was inclosed a duplicate order of the King in council. I have the honor to be, sir with the highest respect yr mo. ob. serv.
        
          Edm: Randolph
        
      